Citation Nr: 0513575	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-15 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lower back 
disorder.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  This appeal arises from an August 2001 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO).  That rating decision, in pertinent 
part, found that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a lower back disorder, and denied the 
veteran's claim for service connection for sinusitis.

The issue of entitlement to service connection for sinusitis 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A January 1999 rating decision denied service connection 
for a lower back disorder; the basis for the denial was that 
there was no medical evidence of a lower back injury in 
service or of a nexus between current lower back pathology 
and the veteran's service; following issuance of a statement 
of the case, the veteran did not perfect a timely appeal.

2.  The evidence received since the January 1999 rating 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The January 1999 rating decision that denied service 
connection for a lower back disorder is final, and the 
veteran has not submitted new and material evidence since 
that decision; thus the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1999 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001 and September 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOCs), the veteran was 
provided with specific information as to why his claim for 
service connection for a back disorder was not being 
reopened, and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2003 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the first 
VCAA letter was sent in April 2001, and the adjudication of 
the claim followed in August 2001.  Then, after additional 
notice was provided in September 2003, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in February 2004.  

The RO has obtained the veteran's file from the Social 
Security Administration (SSA), as well as his service 
personnel records file.  With respect to the latter, the 
Board notes that the veteran's representative contends that 
the RO did not make sufficient efforts to obtain personnel 
records showing that the veteran received a temporary duty 
assignment (TDY) to Guam in 1980, as well as any medical 
records of treatment rendered on Guam.  While the veteran's 
DD-214 indicates that he had no foreign or sea service, the 
record shows that the complete personnel records were 
requested, and there is no indication that the records 
received are not complete.  The Board notes that a written 
statement from the Command Surgeon of the U.S. Air Force 
Pacific Air Forces dated in April 2000 reported that the 
files at Guam, both medical and personnel, had been searched, 
and that any records of the veteran should be associated with 
his permanent record.  The veteran's service medical records 
are in the claims folder, and his representative has not 
identified any other source for any missing records.

Accordingly, with respect to the veteran's attempt to reopen 
his claim for service connection for a lower back disability, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A January 1999 rating decision denied the veteran's claim for 
service connection for a back disability.  Following issuance 
of a statement of the case, the veteran did not perfect a 
timely appeal, and the decision became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

The basis for the previous denial was that there was no 
competent medical evidence of treatment for a low back 
disability during service or for several years thereafter.

Since the January 1999 rating decision is final, the 
veteran's current claim of service connection for a lower 
back disorder may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication. See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2004).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date, in November 2000.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The January 1999 rating decision determined that while the 
veteran was treated for a pulled muscle of the upper back in 
service, there was no medical evidence of a lower back injury 
during service, and the medical evidence indicated that the 
veteran injured his lower back in 1989, with disc surgery 
performed in 1992 and 1997.  Thus, in this case, to be new 
and material the evidence would need to demonstrate a lower 
back injury during service, and/or a nexus between a current 
low back diagnosis and an injury during service.  

The medical evidence received since January 1999, both VA and 
private, shows complaints and treatments related to low back 
pain, with diagnoses of disc disease and herniated nucleus 
pulposus, but no indication that any current pathology had 
its onset in or was otherwise attributable to the veteran's 
period of service.  The veteran has also submitted his own 
written statements and hearing testimony, as well as a 
written statement from his wife, all attesting to his having 
a lower back injury in service in 1980.  These statements are 
essentially cumulative of the lay statements of record at the 
time of the January 1999 rating decision.

The evidence received since the January 1999 rating decision 
is cumulative of evidence of record considered in that 
decision.  It fails to show medical evidence of a lower back 
injury during service or of a link between current lower back 
complaints/pathology and the veteran's period of service, it 
does not bear directly and substantially upon the specific 
matters under consideration, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  Thus, the veteran's attempt to reopen 
his claim for service connection for a lower back disorder 
must fail.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a lower back disorder, 
that benefit is denied.


REMAND

The veteran contends that he has chronic sinusitis as a 
result of his exposure to aircraft fuel and other toxic 
chemicals pursuant to his duty as an aircraft fuel systems 
mechanic during service.  

A VA ear, nose, and throat examination was conducted in 
December 2003.  The examiner noted the veteran's reported 
inservice history, and commented that "sinusitis [was] more 
likely than not due to persistent exposure to elements."

The Board is of the opinion that the claims folder should be 
returned to the examiner who conducted the December 2003 
examination for clarification of her statement regarding 
"exposure to elements," and for a supplemental opinion 
addressing the likelihood that any current sinus pathology is 
related to an inservice cause.

Accordingly, the case is REMANDED for the following:

1.  The RO should return the claims folder 
to the VA examiner who conducted the 
December 9, 2003, nose, sinus, larynx, and 
pharynx examination of the veteran.  The 
examiner should be asked to review her 
December 2003 examination report, and 
prepare an addendum clarifying her 
statement that "sinusitis [was] more 
likely than not due to persistent exposure 
to elements."  The examiner is requested 
to offer an opinion as to whether there is 
a 50 percent probability or greater that 
any current sinusitis is related to, or 
caused by, the veteran's active military 
service.  The examiner should identify the 
information on which any opinion is based, 
and the examiner should offer a complete 
rationale for any opinion provided.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for chronic sinusitis.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


